Citation Nr: 0013792	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-31-543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for synovitis, 
arthritis of the right hip, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1955 to July 
1957.

The current appeal arose from a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO continued the 20 percent 
evaluation for a hypertrophic right hip and denied 
entitlement to a TDIU.

Additionally, in the December 1994 rating decision, the RO 
denied entitlement to service connection for a heart 
condition.  At an August 1995 RO hearing, the appellant 
withdrew the claim of entitlement to service connection for a 
heart condition.  Thus, that issue is no longer on appeal, 
and will not be discussed in this decision.

In a January 1996 rating decision, the RO denied entitlement 
to service connection for (1) shortness of the right leg, (2) 
degenerative disc disease of the lumbar spine, (3) 
degenerative disc disease of the cervical spine, (4) gout, 
(5) numbness of the lower extremities, (6) bilateral 
degenerative joint disease of the knee, and (7) bilateral 
degenerative joint disease of the shoulder, all as secondary 
to service-connected hypertrophic right hip.  A notice of 
disagreement with the foregoing determination has not been 
received, and this claim is otherwise not considered a part 
of the current appellate review.


In July 1996 the RO denied entitlement to service connection 
for degenerative trait changes in the spine, shoulders, 
knees, and ankles as secondary to the service-connected 
disability of the right hip.  A notice of disagreement with 
this determination has not been submitted, and this claim is 
therefore not considered part of the current appellate 
review.

In June 1997 the Board of Veterans' Appeals (the Board) 
remanded the claims of entitlement to an evaluation in excess 
of 20 percent for the hypertrophic hip, and a TDIU to the RO 
for further development and adjudicative actions.

In April 1998 and January 2000 the RO affirmed the denials of 
entitlement to an evaluation in excess of 20 percent for 
synovitis, arthritis of the right hip, and a TDIU.  

In December 1999 the RO granted a separate 10 percent 
evaluation for the surgical scar on the right hip, effective 
May 3, 1994.  A notice of disagreement has not been submitted 
with respect to this determination which is otherwise not 
considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Synovitis, arthritis of the right hip is productive of 
not more than moderate functional disability, with no 
additional functional loss due to pain or other pathology.

2.  The appellant is service connected for synovitis, 
arthritis of the right hip, currently evaluated as 20 percent 
disabling; and a surgical scar on the right hip, currently 
evaluated as 10 percent disabling.  The combined evaluation 
is 30 percent.

3.  The appellant has two years of high school, occupational 
experience as a logger/fisherman, and last worked in 1990.

4.  The service-connected disabilities, when evaluated in 
association with the appellant's educational attainment and 
occupational experience, are not so disabling as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for synovitis, arthritis of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5252 (1999).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the appellant was 
hospitalized in November 1956 for synovitis of the right hip.  
The appellant was medically discharged due to the synovitis 
of the right hip.

In March 1958 the RO granted entitlement to service 
connection for chronic synovitis of the right hip with 
assignment of a 10 percent disability evaluation, effective 
August 1, 1957.  In February 1963 the RO granted an increased 
evaluation of 20 percent and reclassified the service-
connected disability as hypertrophic arthritis of the right 
hip.




A July 1994 VA examination report shows the veteran reported 
that the pain in his right hip had worsened in the last five 
years.  He took aspirin on a daily basis for the pain.  He 
was unable to walk more than a mile.  Physical examination of 
the right hip revealed a six-inch surgical scar.  The 
examiner noted that there was no tenderness in the region of 
the scar.  He was able to flex his right hip to about 
80 degrees and anteriorly extend the hip with the knee 
straight to about 40 degrees.  External rotation of the right 
hip was to about 45 degrees.  There was some pain with fist 
percussion of the right hip and no other abnormalities were 
noted.  The examiner recorded he had chronic right hip 
discomfort which had been intermittently accelerating in the 
last five years, and impaired range of motion.  

A November 1994 VA outpatient treatment report shows the 
appellant reported bilateral hip pain, with the right being 
worse than the left.  He could walk only a minimal amount and 
could not be productive due to constant pain and limitation 
of motion of the hip.  Examination revealed decreased range 
of motion of the right hip.  He had 0 degrees of internal 
rotation and minimal extension.  Flexion was to 20 degrees.

In November 1994 a VA physician reported that the appellant 
had coronary artery disease and would be undergoing an artery 
bypass grafting later that month.  He stated, "This patient 
is permanently disabled and cannot work due to a severe hip 
condition that was previously diagnosed while in the 
service."

In February 1995 the appellant was seen with bilateral hip 
pain.  Range of motion of the right hip was 0 degrees to 
95 degrees.  Abduction was 0 degrees to 25 degrees, external 
rotation was 0 degrees to 20 degrees, and internal rotation 
was 0 degrees to 10 degrees.  The examiner stated that there 
was some tenderness over the anterior superior iliac spine 
and that x-rays of that area showed a large exostosis.  The 
assessment was that the examination had shown limitation in 
hip range of motion.

The appellant presented oral testimony before a Hearing 
Officer at the RO in August 1995.  He stated that he had 
constant pain.  He could walk about two to three blocks 
before he had to stop and rest.  Surgery had been suggested 
to remove the growth in his hip, but he was too afraid to 
undergo any surgery.  He had developed heart problems two 
years prior.  He could not work because his job required him 
to be on his feet for seven to nine hours a day.

A September 1995 VA examination report shows the veteran 
reported that he had pain in the lateral and posterior aspect 
of the right hip which was worse with walking and sitting.  
The examiner recorded that he walked without a limp, but had 
exhibited pain behavior.  In a sitting position he was able 
to flex the right hip to 90 degrees.  External rotation was 
0 degrees to 30 degrees and internal rotation was 0 degrees 
to 20 degrees.  In an addendum to the examination the 
examiner entered a diagnosis of status postoperative biopsy 
of the right hip.

A July 1997 VA examination report shows the examiner noted 
that he had reviewed the appellant's claims file.  He 
recorded that he did not exhibit pain behavior during the 
examination.  There was some sacroiliac joint discomfort, but 
no buttock discomfort.  No exostoses could be palpated over 
the right pelvis.  He had a normal and slow gait.  Range of 
motion of the right hip was 80 degrees of flexion, 30 degrees 
of abduction, 30 degrees of adduction, 10 degrees of external 
rotation, and 20 degrees of internal rotation.  He exhibited 
good strength in the right hip during range of motion.

The examiner recorded that the service-connected hypertrophic 
right hip involved only the joint structure and did not 
involve the muscles or the nerves.  The appellant reported 
pain, but weakened movement was not documented, nor was 
excess fatigability or decreased coordination.  The appellant 
had not worked and did not intend to work; however, it was 
his determination that the appellant was capable of working a 
job with weight restrictions.  The examiner added that no 
other tests were necessary.

A July 1998 VA examination report shows the veteran reported 
that he was unable to work and that he was in pain all the 
time.  He stated that he had degenerative joint disease and 
that it was spreading to the entire right side of his body.  
He could not ride a bicycle anymore.  The examiner noted that 
he did not use a cane, but walked with a limp sparing his 
right lower extremity.  There was a linear 16-centimeter scar 
from the right anterior superior iliac spine over the 
anterolateral aspect of the right thigh.  He was able to flex 
the right hip spontaneously with ease to 110 degrees, but 
resisted passive flexion beyond 15 degrees or abduction 
beyond 20 degrees.  He had no apparent discomfort with 
sitting and putting on his pants.  He "strongly resist[ed]" 
any effort at internal or external rotation of the hip.  
There were no other signs of inflammation, other than pain, 
on the right hip.  He was able to squat to about 50 degrees 
of flexion of the right thigh before he stopped with 
complaints of pain.

There was no loss of muscle mass of the right thigh.  The 
impression was degenerative joint disease of the right hip.  
The examiner recorded that the appellant did not experience 
flare-ups, but that he had described a slow worsening of pain 
and dysfunction.  The appellant reported that the pain 
limited his strength, energy, and coordination.

An August 1999 VA neurological examination report shows the 
veteran described the pain in his right hip as sharp and 
stabbing and intermittent in nature, which was worse 
following prolonged walking or exercise.  He had been 
diagnosed with gout and degenerative joint disease of 
multiple joints.  Physical examination revealed a well-healed 
biopsy scar along the length of the right hip.  Severe right-
sided hip pain was elicited with mild external and internal 
hip rotation.  The lower extremities demonstrated a 
significant degree of break-away weakness due to pain in the 
right lower extremity, most markedly in the hip.  Muscular 
bulk and tone demonstrated a hint of slight decrease of the 
right thigh bulk compared to the left.  Additionally, there 
was mildly decreased light touch sense in the right anterior 
thigh as compared to the left.

The examiner stated that the appellant had limitation in 
range of motion and ambulation due to pain but that he was 
not persistently weak in the lower extremities.  He added 
that his neurologic findings (related to other joints) may 
predispose him to incoordination from time to time.  He was 
not unable to obtain some form of occupation, and an 
occupation which allowed sit-down work and light physical 
work would be best. 

A September 1999 VA orthopedic examination report shows the 
examiner noted that the appellant walked with a right limp.  
He had limitation of both internal rotation and external 
rotation of both hips.  Internal rotation on the right was to 
15 to 20 degrees with external rotation to about neutral.  
Extremes of motion were painful.  Flexion was to about 90 to 
95 degrees and came down to full extension.  Abduction was to 
25 degrees.  The scar on the right hip was healed and was 
tender in some areas.  The impression was moderate 
degenerative joint disease of the right hip and x-ray 
evidence of a large exostosis from the lateral aspect of the 
ilium of the right hemi-pelvis.

Increased Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are combined in accordance with 38 C.F.R. 
§ 4.25.  However, the evaluation of the same "disability" 
or the same "manifestations" under various diagnostic codes 
is prohibited.  38 C.F.R. § 4.14 (1999).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

In general, 38 C.F.R. § 4.71, Plate II (1999) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.  Id.

In evaluating a hip disability, when there is limitation of 
motion, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a 
Diagnostic Code 5252.  Limitation of flexion of the thigh to 
30 degrees warrants a 20 percent evaluation.  Id.  Limitation 
of flexion of the thigh to 20 degrees warrants a 30 percent 
evaluation.  Id.  Flexion limited to 10 degrees warrants a 40 
percent evaluation. Id.  

Under Diagnostic Code 5253, limitation of thigh rotation, 
with the loss of the ability to toe out more than 15 degrees, 
or for limitation of adduction with the loss of the ability 
to cross the legs warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a Diagnostic Code 5253 (1999).  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  Id.  Additionally, limitation of thigh 
extension to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a Diagnostic Code 5251 (1999.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Rating Analysis

Initially the Board finds that the appellant's claim of 
entitlement to an evaluation in excess of 20 percent for a 
synovitis, arthritis of the right hip is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected right hip disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for a higher evaluation 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the June 1999 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the appellant has been given the opportunity to submit 
additional evidence, additional medical treatment reports 
were obtained, and he has been afforded the benefit of 
contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional pertinent evidence, VA 
or non-VA, which has not already been requested and/or 
obtained in connection with the current appeal.  Thus, the 
Board finds that consideration of the claimant's appeal is 
accordingly proper at this time.

The Board notes that Diagnostic Codes 5250 or 5254 are not 
for application, since the medical evidence establishes that 
the appellant's right hip is not ankylosed nor that he has a 
flailed hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250, 
5254 (1999).

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  In July 1994, hip flexion was to 
80 degrees.  In November 1994, hip flexion was to 20 degrees.  
In February 1995, the appellant was able to flex his right 
hip to 95 degrees and abduct to 25 degrees.  The examiner 
noted that there was some tenderness over the anterior 
superior iliac spine.  In September 1995, the appellant was 
noted to walk without a limp.  Hip flexion was to 90 degrees.




In July 1997, hip flexion was to 80 degrees with abduction to 
30 degrees.  The examiner noted that the appellant had good 
strength in the right hip during range of motion.  

In July 1998, the appellant was able to flex the right hip to 
110 degrees.  the examiner noted that the appellant resisted 
passive flexion beyond 20 degrees with abduction.  

In September 1999, flexion of the right hip was to about 90 
to 95 degrees with abduction to 25 degrees.  

The Board finds that such ranges of motion would fall in no 
more than the 20 percent evaluation under Diagnostic Code 
5252.  See 38 C.F.R. Part 4, Diagnostic Code 5252.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's flexion of the right hip has been between 80 and 
110 degrees, which would not be indicative of any more than a 
20 percent evaluation.  See id.  The Board is aware that in 
November 1994 a VA examiner stated that flexion of the right 
hip was to 20 degrees, which would warrant a 30 percent 
evaluation, see id.; however, the preponderance of the 
evidence has established no more than a 20 percent evaluation 
for limitation of motion of the right hip.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

Consideration of Diagnostic Codes 5251 and 5253 would not 
assist the appellant in obtaining an evaluation in excess of 
20 percent, as neither has an evaluation that exceeds 
20 percent.  See 38 C.F.R. § 4.71a Diagnostic Codes 5251, 
5253.


As to the diagnostic codes referable to arthritis, 5003-5010, 
and synovitis, 5020, the disablement attributable to 
synovitis, arthritis, is already rated under diagnostic code
5252.  In any event, 20 percent is the maximum evaluation 
available for the right hip disability under the diagnostic 
code criteria for synovitis or arthritis.  Additional rating 
under these diagnostic codes for the same impairment would be 
pyramiding which is not permitted.  38 C.F.R. § 4.14.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has reported pain in his right hip, which has been 
substantiated by medical professionals.  

In July 1997 the VA examiner reported that the appellant's 
service-connected disability involved only the joint and not 
the muscles or nerves.  He reported that there was pain, as 
reported by the appellant, but no documentation of weakened 
movement, excess fatigability, or decreased coordination.  In 
August 1999 the examiner recorded that the appellant had 
limitation in range of motion and ambulation due to pain, but 
that he had not been persistently weak in the lower 
extremities.  

Therefore, the evidence has established that the appellant 
has less movement than normal, pain, and weakness (which was 
noted not to be persistent).  In July 1997 the examiner 
stated that there was no documentation of excessive 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  
The Board finds that an evaluation in excess of 20 percent 
based upon application of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  The 20 percent evaluation currently assigned 
contemplates a moderate loss of range of motion of the right 
hip.  The examiner's findings in the examination reports are 
indicative of no more than moderate functional impairment, 
and thus the right hip disability is no more than 20 percent 
disabling.




The appellant is competent to report his symptoms and state 
that his right hip has caused him pain.  To the extent that 
he states that his disability is worse than the 20 percent 
evaluation, medical findings do not support his assertion.  
VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40; Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

The preponderance of the evidence establishes no more than a 
moderate disability of the right hip.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals, particularly when their findings are 
consistent with other findings, than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Two VA examiners have noted that the appellant was 
resistant when some of the ranges of motion of the right hip 
were attempted, which has made the Board question his 
veracity.

Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 20 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).


TDIU Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  


If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  The existence of nonservice-connected disabilities 
will be disregarded if the above stated percentage 
requirements are met and the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
Court held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  




Under 38 C.F.R. § 4.16(b) (1999), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
See id.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  See id.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).


A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


TDIU Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy, 1 Vet. App. 78.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking a total 
rating.  Proscelle, 2 Vet. App. 629.  


The appellant's assertions concerning the severity of his 
service-connected disabilities for the purpose of obtaining a 
TDIU (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for a TDIU 
is well grounded.  King, 5 Vet. App. 19.

The Board is also satisfied that as a result of the June 1997 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin, 1 
Vet. App. 419; White, 1 Vet. App. 519.  In this regard, the 
veteran was afforded the opportunity to submit additional 
evidence in support of his claims, additional evidence was 
submitted, and he was afforded contemporaneous comprehensive 
VA examinations.  The Board is unaware of any additional 
pertinent evidence which has not already been requested 
and/or obtained.  Accordingly, the Board finds that there is 
no further duty to assist the veteran in the development of 
his appeal.

In order to evaluate the appellant's claim under the 
objective standard, the Board has to evaluate the service-
connected disabilities under the VA Schedule for Rating 
Disabilities.  The Board is therefore addressing each 
service-connected disability separately.

The Board notes that it has already addressed the service-
connected synovitis, arthritis of the right hip and 
determined that an evaluation in excess of 20 percent is not 
warranted.

The appellant's service-connected surgical scar on the right 
hip is currently evaluated as 10 percent disabling.  The 
appellant is at the maximum evaluation for a scar which is 
tender and painful on objective demonstration, and thus an 
evaluation in excess of 10 percent is not available under 
that Diagnostic Code.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  The same analysis applies to Diagnostic Codes 
7803.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.  

As for Diagnostic Code 7805, which rates the scar based upon 
the limitation of function of the part affected, see 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999), no medical 
professional has stated that the scar has affected the 
appellant's function in his right hip.  Thus, consideration 
of Diagnostic Code 7805 for the scar on the right hip would 
not be appropriate.

Therefore, the appellant is service connected for synovitis, 
arthritis of the right hip, currently evaluated as 20 percent 
disabling and a surgical scar on the right hip, currently 
evaluated as 10 percent disabling.  The combined evaluation 
is 30 percent.  Thus, the appellant does not meet the 
requirements set forth in 38 C.F.R. § 4.16(a).  

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service or the Under 
Secretary for benefits for extraschedular consideration.  
38 C.F.R. § 4.16(b).  

As stated above, the governing criteria for such an award is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); see also Fisher, 4 Vet. App. at 59-60 and 
VAOPGCPREC 75-91.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted with 
Kellar v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors.  
Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that the veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  

In this case, based on the medical evidence cited above, the 
Board cannot find that the appellant's two service-connected 
disabilities, with a combined evaluation of 30 percent, cause 
him to be unable to secure and follow a substantially gainful 
occupation.

The Board is aware of the November 1994 brief statement from 
a VA physician advising that the appellant was permanently 
disabled and could not work because of the severe hip 
condition.  However, when examined in July 1997 and August 
1999, the examiners stated that the appellant was capable of 
working.  The Board finds that the two, thorough VA 
examination reports, wherein the VA examiners reported 
detailed physical findings related to the appellant's hip, 
and concluded that he was capable of employment outweigh the 
conclusory statement, wherein the VA physician did not 
substantiate his determination with any clinical findings.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran is unable to work because 
of his service-connected disabilities.

The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96.  The appellant has not alleged, and the 
evidence does not establish, frequent periods of 
hospitalization.  In fact, there are no hospitalizations for 
any service-connected disability.  The Board finds that the 
entire record, as a whole, does not establish that the 
appellant's is unemployable due to his service-connected 
disabilities.

Accordingly, a TDIU is not warranted.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
TDIU.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
synovitis, arthritis of the right hip is denied.

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

